Citation Nr: 1235428	
Decision Date: 10/12/12    Archive Date: 10/17/12

DOCKET NO.  07-10 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

Entitlement to service connection for cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T.S. Willie, Counsel


INTRODUCTION

The Veteran had active service from July 1949 to June 1952.  He died in May 2005. The appellant claims as his surviving spouse. 

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana. 

The appellant presented testimony before the undersigned Veterans Law Judge, via videoconference, in December 2007.  A transcript of the hearing is associated with the claims file. 

In September 2008, the Board remanded this appeal for additional evidentiary development. 

In an August 2010 decision, the Board found that the Veteran's cause of death was not caused or aggravated by service.  The appellant appealed the August 2010 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a March 2012 order of the Court, the Court affirmed in part and vacated in part the August 2010 decision, and remanded the matter to the Board for another decision taking into account matters raised in its order.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant has appealed the denial of service connection for the cause of death. The Veteran died in May 2005.  The certificate of death listed the immediate cause as respiratory failure and aortic stenosis.  Other significant causes of pneumonia and congestive heart failure were listed.  At the time of death, the Veteran was service connected for Graves' disease.  

When this issue was before the Board in August 2010, the Board found that there was no relationship between any disorder that caused the Veteran's death and service and that the Veteran's service-connected Graves' disease was not a direct or contributory cause of death.  However, as noted, in March 2012, the Court affirmed in part and vacated in part the August 2010 decision.  The Court stated that since 1994 the Veteran and the appellant have repeatedly asserted that the Veteran's various disabilities, including heart disease, were the result of his radiation exposure in service.  It was noted that the record contained an article indicating that radiation exposure may also significantly increase the risk of heart disease.  Although the article did not specifically reference "aortic stenosis" the Court could not conclude that a sympathetic reading of the record did not reasonably raise a theory of entitlement based on the Veteran's exposure to radiation.  The Court determined that the Board failed to consider whether the Veteran's aortic stenosis was caused by his exposure to ionizing radiation in service and that a remand was warranted.  

In light of the above, the Board finds that further development is necessary before this issue can be adjudicated.  See 38 U.S.C.A. § 5103A(a).  As the opinions of record are insufficient to address the issue of whether the Veteran's aortic stenosis was caused by his exposure to ionizing radiation, a remand is warranted so that an opinion can be obtained to address this issue. 

In view of VA's duty to assist obligations, which include the duty to obtain a VA examination or opinion when necessary to decide a claim, and based upon guidance from the Court, remand for the purpose of obtaining a VA examination(s) is required.





Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

Obtain a VA medical opinion from an appropriate source to determine whether it is as least as likely as not (i.e., 50 percent or greater probability) that the Veteran's in service radiation exposure caused his aortic stenosis, respiratory failure, pneumonia and/or congestive heart failure.  The claims folder should be made available to the examiner for review.  A complete rationale for all opinions should be provided.  The AOJ is reminded that this is a radiation issue.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



